Citation Nr: 1823317	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-25 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 60 percent for service-connected bronchial asthma.


REPRESENTATION

Appellant represented by:	Dale K. Graham


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In April 2016 and June 2016, the Veteran was notified of a scheduled video conference hearing before a Veterans Law Judge. The Veteran did not report for the July 2016 hearing and has not submitted any statements in regard to that failure to report. Thus, the request for a hearing is deemed to be withdrawn. 38 C.F.R. § 20.704(d) (2017).

This matter was previously before the Board in August 2016, at which time the claim of entitlement to an increased rating for bronchial asthma was remanded to the Agency of Original Jurisdiction (AOJ) for further development. In August 2017, the claims were once again remanded to afford the Veteran an additional VA examination. The AOJ has completed the Board's August 2017 remand directives with regard to the Veteran's claim, and his case has been returned to the Board.


FINDING OF FACT

The Veteran failed, without good cause, to report for multiple VA examinations in connection with his claim for a higher rating for his service-connected bronchial asthma.

CONCLUSION OF LAW

The claim for entitlement to an increased evaluation in excess of 60 percent for bronchial asthma is denied on the basis of failure to report for a VA medical examination. 38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).


II. Increased Rating

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2017). VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160(b) (2017). 

Examples of good cause for a failure to attend a VA examination can include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member. 38 C.F.R. § 3.655(a) (2017).

This matter was first before the Board in August 2016. In satisfaction of the August 2016 Board remand, the Veteran was scheduled for a VA examination in November 2016.  However, the Veteran failed to appear.  In a December 2016 Report of General Information, the Veteran stated he had moved and therefore, he had not received notice of the examination.  With good cause shown, the Veteran was scheduled for another VA examination in December 2016.  While this notice went to the new address provided by the Veteran, he again failed to appear for the examination. As such, a Supplemental Statement of the Case was issued in January 2017 denying an increased rating for the Veteran's bronchial asthma.

This matter was again before the Board in August 2017. The Board cited a July 2017 Appellant Brief, in which the Veteran's representative argued that the January 2017 Supplemental Statement of the Case relied upon VA records which did not address the Veteran's asthma, only his diabetes mellitus.  The representative further argued that the Veteran was entitled to a new examination, since the information used to deny his claim was "incorrect and non-existent."  While the representative did not provide any reasoning for the Veteran's failure to appear for his second scheduled examination, the Board, in deference to the Veteran, remanded the matter once again to afford the Veteran a VA examination.

The Veteran was scheduled for a VA examination on December 28, 2017. The Agency of Original Jurisdiction indicated that the Veteran failed to report to the examination. The Veteran did not provide any explanation for his failure to report for the examination. 

With respect to the Veteran's failure to report for examinations, the Court has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination. Hyson v. Brown, 5 Vet. App. 262, 265   (1993). Here, there is no indication in the record that notification of the December 28, 2017 examination was not received. See Ashley v. Derwinski, 2 Vet. App. 62   (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions). The Board notes that the Veteran's address of record has not changed since the December 2016 Report of General Information as referenced above.  

As of this date, VA has not received any mail addressed to the Veteran that has been returned as undeliverable. The Veteran has received VA correspondence in relation to other disability claims and has regularly responded to communications, attended VA examinations, and sought treatment at VA facilities in connection with those claims. This evidence indicates that the Veteran is receiving VA communications and acting in accordance with them. Thus, the Board finds that no further development needs to be taken to schedule the Veteran for a VA examination in relation to this claim for increased rating. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); 38 C.F.R. § 3.655 (a), (b). 

In this case, a VA examination was necessary to determine the then-current nature and severity of the Veteran's bronchial asthma. He was scheduled for such examination but did not appear on more than one occasion. The claim on appeal is not an original compensation claim and cannot be decided based on the evidence of record. 38 C.F.R. § 3.160(b). Rather, the claim falls into the other category of cases for increase. 38 C.F.R. § 3.160(f). The claim must be denied pursuant to the operative regulation. 38 C.F.R. § 3.655(b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to an initial increased evaluation in excess of 60 percent for bronchial asthma is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


